UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-7400


MCKINDLEY TRAVIS,

                       Petitioner – Appellant,

          v.

PATRICIA WATSON,

                       Respondent – Appellee,

          and

NELSON H. C. FISHER,

                       Respondent.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:10-cv-01006-TSE-IDD)


Submitted:   February 16, 2017             Decided:   February 22, 2017


Before GREGORY, Chief Judge,         DUNCAN,     Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


McKindley Travis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      McKindley Travis seeks to appeal the district court’s order

denying his motion for appointment of counsel.                     This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),    and    certain    interlocutory      and       collateral   orders,     28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,    337   U.S.   541,   545-46      (1949).        The   order

Travis    seeks    to   appeal     is    neither      a    final    order    nor   an

appealable interlocutory or collateral order.                      Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal

for   lack   of    jurisdiction.         We   dispense      with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                            DISMISSED




                                         2